
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.28


FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF AUGUST 1, 2003

AMONG

PETCO ANIMAL SUPPLIES, INC.,

as Borrower,

THE LENDERS LISTED THEREIN,

as Lenders,

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arranger, Joint Book-Runner and Sole Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arranger, Joint Book-Runner and Sole Administrative Agent

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Documentation Agent


--------------------------------------------------------------------------------


PETCO ANIMAL SUPPLIES, INC.

FIFTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT


        This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of August 1, 2003 and entered into by and among PETCO
ANIMAL SUPPLIES, INC., a Delaware corporation ("Company"), the financial
institutions executing the Consent of Lender in the form of Exhibit A annexed
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for
Lenders (in such capacity, "Administrative Agent"), and, solely for purposes of
Section 4 hereof, the Credit Support Parties (as defined in Section 4 hereof),
and is made with reference to that certain Amended and Restated Credit Agreement
dated as of October 26, 2001 as amended by the Limited Waiver, Consent and
Amendment Regarding Initial Public Offering dated as of February 1, 2002 and as
further amended by the Second Amendment to Amended and Restated Credit Agreement
dated as of July 31, 2002 and the Limited Waiver and Third Amendment to Amended
and Restated Credit Agreement dated as of February 3, 2003 and the Fourth
Amendment to Amended and Restated Credit Agreement dated as of June 19, 2003 (as
so amended, the "Credit Agreement"), by and among Company, Lenders,
Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication Agent,
and GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.


RECITALS


        WHEREAS, Company and Lenders desire to amend the Credit Agreement to add
new Tranche D Term Loans in the aggregate principal amount of $141,500,000, the
proceeds of which, together with $50,000,000 cash currently held by Company,
will be used to refinance all of the Tranche C Term Loans outstanding
immediately prior to the occurrence of the Fifth Amendment Effective Date and to
amend the Credit Agreement in certain other respects, all as more specifically
set forth below, subject to the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

        1.1 Amendments to Section 1: Definitions.

        A.    Subsection 1.1 of the Credit Agreement is hereby amended by adding
thereto the following definitions, which shall be inserted in proper
alphabetical order:

        "Beneficial Owner" has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. For the purposes of this definition, the
term "Beneficially Own" shall have a correlative meaning.

        "Captive Insurance Company" means a wholly-owned Foreign Subsidiary of
Company created solely for providing self insurance for Company and its
Subsidiaries and engaging in activities reasonably related or ancillary thereto,
in form and substance satisfactory to the Administrative Agent.

        "Fifth Amendment" means the Fifth Amendment to Amended and Restated
Credit Agreement, dated as of August 1, 2003, by and among Company, Requisite
Lenders, all Lenders having Tranche D Term Loan Commitments and Administrative
Agent.

2

--------------------------------------------------------------------------------




        "Fifth Amendment Effective Date" means the date on which the Fifth
Amendment became effective in accordance with its terms.

        "Step-Down Condition" has the meaning assigned to that term in
subsection 2.2A(v).

        "Tranche D Term Lender" means a Lender with Tranche D Term Loan
Exposure.

        "Tranche D Term Loans" means the Loans made to Company pursuant to
subsection 2.1A(ii)(c).

        "Tranche D Term Loan Commitment" means the commitment of a Lender to
make a Tranche D Term Loan to Company pursuant to subsection 2.1A(ii)(c), and
"Tranche D Term Loan Commitments" means such commitments of all Lenders in the
aggregate.

        "Tranche D Term Notes" means any promissory notes of Company issued
pursuant to subsection 2.1E to evidence the Tranche D Term Loans of any Lenders,
substantially in the form of Exhibit B to the Fifth Amendment, as they may be
amended, supplemented or otherwise modified from time to time.

        "Voting Stock" of any Person as of any date means the Capital Stock of
such Person that is entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees of such
Person.

        B.    Subsection 1.1 of the Credit Agreement is hereby further amended
by (i) replacing the letter "C" with the letter "D" in the following defined
terms: "New Tranche C Term Loan Commitments", "New Tranche C Term Loan Lender",
"New Tranche C Term Loans" and "Tranche C Term Loan Exposure", and
(ii) replacing the letter "C" with the letter "D" in the definitions of "Class",
"Loans", "Notes", "Requisite Lenders", "Term Loan Exposure" and "Term Loans."

        C.    Subsection 1.1 of the Credit Agreement is hereby further amended
by deleting the definitions of "Company Common Stock," "Consolidated Fixed
Charge Coverage Ratio," "Increased Amount Date," "Net Asset Sale Proceeds,"
"Subsidiary" and "Transaction Costs" in their entirety and substituting the
following therefor, as applicable:

        "Company Common Stock" means the common stock of Company, par value
$0.001 per share.

        "Consolidated Fixed Charge Coverage Ratio" means, as of the last day of
any Fiscal Quarter, the ratio of (i)(a) Consolidated EBITDA for the four-Fiscal
Quarter period ending on such date minus (b) Consolidated Capital Expenditures
for such four-Fiscal Quarter period to (ii) the sum of (a) Consolidated Interest
Expense for such four-Fiscal Quarter period, plus (b) scheduled repayments of
principal under all Indebtedness (including that portion attributable to Capital
Leases in accordance with GAAP but excluding payments of principal made for such
period under the Company's existing credit agreement referred to in
subsection 4.1I(i) hereof and payments of principal made for such period on
Tranche A Term Loans under the Existing Credit Agreement) of Company or any of
its Subsidiaries for such four-Fiscal Quarter period, plus (c) dividends paid
during such four-Fiscal Quarter period (except dividends payable solely in
shares of stock to the holders of that class), all of the foregoing as
determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP.

        "Increased Amount Date" has the meaning assigned to that term in
subsection 2.1(A)(ii).

        "Net Asset Sale Proceeds" means, with respect to any Asset Sale, Cash
payments (including any Cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a

3

--------------------------------------------------------------------------------




result of any gain recognized in connection with such Asset Sale, (ii) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Loans) that is secured by a Lien on the
stock or assets in question and that is required to be repaid under the terms
thereof as a result of such Asset Sale, and (iii) reasonable amounts to be
provided as a reserve, in accordance with GAAP, against any liabilities
associated with such Asset Sale; provided, however, that Net Asset Sale Proceeds
shall not include any Cash payments received for real property and improvements
sold in a sale-leaseback transaction that is consummated in accordance with
clause (2) of the first proviso of Section 7.9.

        "Subsidiary" means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that for purposes of subsection 2.4B (iii) and Sections 6, 7
and 8 (and the definitions used therein), the Captive Insurance Company shall
not be deemed a Subsidiary of Company.

        "Transaction Costs" means the fees, costs and expenses payable or
reimbursable by Company or any of its Subsidiaries in connection with the
transactions contemplated by (i) the Loan Documents and the Related Agreements,
(ii) the refinancing of the Existing Senior Subordinated Notes, (iii) the
Limited Waiver, Consent and Amendment Regarding Initial Public Offering dated as
of February 1, 2002, (iv) the Second Amendment, (v) the Third Amendment,
(vi) the Fourth Amendment to Amended and Restated Credit Agreement dated as of
June 19, 2003 and (vii) the Fifth Amendment.

        1.2 Amendments to Section 2: Amounts and Terms of Commitments and Loans.

        A.    Subsection 2.1A(ii) of the Credit Agreement is hereby amended by
adding after clause (b) thereof a new clause (c) as follows:

        "(c) Tranche D Term Loans. Each Lender severally agrees to lend to
Company on the Fifth Amendment Effective Date an amount not exceeding its Pro
Rata Share of the aggregate amount of the Tranche D Term Loan Commitments to be
used for the purposes identified in subsection 2.5E. The original amount of each
Lender's Tranche D Term Loan Commitment is set forth opposite its name on
Schedule 1 annexed to the Fifth Amendment and the aggregate amount of the
Tranche D Term Loan Commitments is $141,500,000. Each Lender's Tranche D Term
Loan Commitment (which term for purposes of this sentence shall not include the
New Tranche D Term Loan Commitments) shall expire immediately and without
further action on August 4, 2003 if the Tranche D Term Loans are not made on or
before that date. Company may make only one borrowing under the Tranche D Term
Loan Commitments (which term for purposes of this sentence shall not include the
New Tranche D Term Loan Commitments). Amounts borrowed under this
subsection 2.1A(ii)(c) and subsequently repaid or prepaid may not be
reborrowed."

        B.    The paragraph immediately following subsection 2.1A(ii) of the
Credit Agreement is hereby amended by replacing the letter "C" with the letter
"D" in the defined terms "Tranche C Term Loan Commitments", "Tranche C Term
Loans", "New Tranche C Term Loan Commitments", "New Tranche C Term Loans", and
"New Tranche C Term Loan Lender".

        C.    Subsections 2.1D(ii) and 2.1D(iii) of the Credit Agreement are
hereby amended by replacing the defined term "Tranche C Term Loan" with the
defined term "Tranche D Term Loan."

4

--------------------------------------------------------------------------------


        D.    Subsection 2.1E of the Credit Agreement is hereby amended by
adding the following at the end of the first paragraph thereof:

        "On the Fifth Amendment Effective Date, Company will execute and deliver
to each Lender having a Tranche D Term Loan Commitment a Tranche D Term Note
substantially in the form of Exhibit B to the Fifth Amendment to evidence that
Lender's Tranche D Term Loans, with appropriate insertions. If requested by any
Lender by written notice to Company (with a copy to Administrative Agent),
Company shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to subsection 10.1) promptly after Company's receipt of such notice a
promissory note or promissory notes to evidence such Lender's Tranche D Term
Loan substantially in the form of Exhibit B to the Fifth Amendment, with
appropriate insertions."

        E.    Subsection 2.2A of the Credit Agreement is hereby amended by
adding the following new subsection (v) at the end thereof:

        "(v) Subject to the provisions of subsections 2.2E and 2.7, the Tranche
D Term Loans shall bear interest on and after the Fifth Amendment Effective Date
through maturity as follows:

        (a)   if a Base Rate Loan, then at the sum of the Base Rate plus 1.50%;
or

        (b)   if a Eurodollar Rate Loan, then at the sum of the Adjusted
Eurodollar Rate plus 2.50%

; provided, that for any period after the fourth Fiscal Quarter 2003 during
which the Consolidated Pro Forma Senior Leverage Ratio is less than 0.50:1.00
(the "Step-Down Condition"), beginning on the date a Compliance Certificate is
delivered with respect to such period showing that the Step-Down Condition is
met, the Tranche D Term Loans shall bear interest as follows: (a) if a Base Rate
Loan, then at the sum of the Base Rate plus 1.25%; or (b) if a Eurodollar Rate
Loan, then at the sum of the Adjusted Eurodollar Rate plus 2.25%; provided
further that beginning on the date a Compliance Certificate is delivered with
respect to a period showing the Step-Down Condition is not met, the Tranche D
Term Loans shall bear interest as first stated above, subject to the immediately
preceding proviso."

        F.    Subsections 2.2B(v) and 2.2B(vi) of the Credit Agreement are
hereby amended by replacing the defined term "Tranche C Term Loans" with the
defined term "Tranche D Term Loans."

        G.    Subsection 2.2D of the Credit Agreement is hereby amended by
replacing the defined term "Tranche C Term Loans" with the defined term "Tranche
D Term Loans."

5

--------------------------------------------------------------------------------

        H.    Subsection 2.4A(ii) of the Credit Agreement is hereby amended by
adding at the end thereof a new clause (c) as follows:

        "(c) Scheduled Payments of Tranche D Term Loans. Company shall make
principal payments on the New Tranche D Term Loans in installments on dates and
in the amounts set forth below:

Date


--------------------------------------------------------------------------------

  Scheduled Repayment
of Tranche D Term Loans


--------------------------------------------------------------------------------

September 30, 2003   $ 355,000 December 31, 2003   $ 355,000 March 31, 2004   $
355,000 June 30, 2004   $ 355,000 September 30, 2004   $ 355,000 December 31,
2004   $ 355,000 March 31, 2005   $ 355,000 June 30, 2005   $ 355,000
September 30, 2005   $ 355,000 December 31, 2005   $ 355,000 March 31, 2006   $
355,000 June 30, 2006   $ 355,000 September 30, 2006   $ 355,000 December 31,
2006   $ 355,000 March 31, 2007   $ 355,000 June 30, 2007   $ 355,000
September 30, 2007   $ 355,000 December 31, 2007   $ 33,866,250 March 31, 2008  
$ 33,866,250 June 30, 2008   $ 33,866,250 October 2, 2008   $ 33,866,250    

--------------------------------------------------------------------------------

  Total:   $ 141,500,000    

--------------------------------------------------------------------------------

provided that the scheduled installments of principal of the Tranche D Term
Loans set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche D Term Loans in accordance with
subsection 2.4B(iv); and provided, further that the Tranche D Term Loans
(including any New Tranche D Term Loans) and all other amounts owed hereunder
with respect to the Tranche D Term Loans (including any New Tranche D Term
Loans) shall be paid in full no later than October 2, 2008, and the final
installment payable by Company in respect of the Tranche D Term Loans (including
any New Tranche D Term Loans) on such date shall be in the amount, if such
amount is different from that specified above, sufficient to repay all amounts
owing by Company under this Agreement with respect to the Tranche D Term Loans."

        I.    Subsections 2.4B(i) and 2.4B(iv) of the Credit Agreement are
hereby amended by replacing the letter "C" with the letter "D" in the defined
terms "Tranche C Term Lender", "Tranche C Term Lenders", "Tranche C Term Loan"
and "Tranche C Term Loans."

        J.    Subsection 2.5B of the Credit Agreement is hereby amended by
replacing the letter "B" with the letter "D" in the defined term "New Tranche B
Term Loans."

        K.    Subsection 2.5 of the Credit Agreement is hereby amended adding a
new subparagraph E at the end thereof:

6

--------------------------------------------------------------------------------


        "E. Tranche D Term Loans. The proceeds of the Tranche D Term Loans,
along with a prepayment of the Tranche C Term Loans to be made by Company from
cash currently held by Company in the aggregate amount of $50,000,000, shall be
applied on the Fifth Amendment Effective Date by Company to repay in full the
Tranche C Term Loans outstanding immediately prior to the occurrence of the
Fifth Amendment Effective Date."

        1.3 Amendments to Section 7: Negative Covenants of Company.

        A.    Subsection 7.3 of the Credit Agreement is hereby amended by adding
a new clause (xiv) at the end thereof as follows:

        "(xiv) Company may make Investments in the Captive Insurance Company in
an aggregate amount not exceeding (a) $25,000,000 during the Fiscal Year in
which the Captive Insurance Company is formed (provided that any Investment made
within 90 days of the formation of the Captive Insurance Company shall be deemed
to have been made within the Fiscal Year of such formation even though such
Investment may actually have been made in the following Fiscal Year), and (b) an
additional $3,000,000 per Fiscal Year thereafter."

        B.    Subsection 7.5 of the Credit Agreement is hereby amended by adding
new clauses (vi) and (vii) at the end thereof as follows:

        "; (vi) from and after the date of the Fifth Amendment, Company may from
time to time redeem or repurchase its New Senior Subordinated Notes provided
that at the time of any redemption or repurchase pursuant to this
subsection 7.5(vi), after giving effect to such redemption or repurchase
(including the incurrence of any Indebtedness in connection therewith),
Company's Consolidated Pro Forma Senior Leverage Ratio is less than or equal to
0.75:1.00 and (vii) so long as no Event of Default or Potential Event of Default
has occurred and is continuing or would result therefrom, Company may declare
and pay quarterly dividends in an aggregate amount not to exceed (a) in the
Fiscal Year ending on the Saturday closest to January 31 in 2005, the lesser of
(x) $20,000,000 and (y) 12.5% of Consolidated EBITDA for the immediately
preceding Fiscal Year, and (b) in each Fiscal Year thereafter, the sum of
(A) the actual dividends declared and paid in the immediately preceding Fiscal
Year (annualized if less than four quarterly dividends are actually declared and
paid in such immediately preceding Fiscal Year), multiplied by the lesser of
(xx) 120% and (yy) 100% plus the actual percentage increase in Consolidated Net
Income for the immediately preceding Fiscal Year over Consolidated Net Income
for the second preceding Fiscal Year, and (B) the excess of the amount available
for the payment of dividends in the immediately preceding Fiscal Year over the
actual amount of dividends declared and paid in the immediately preceding Fiscal
Year."

        C.    Subsection 7.8 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

        "7.8 Consolidated Capital Expenditures.

        Company shall not, and shall not permit its Subsidiaries to, make or
incur Consolidated Capital Expenditures in an aggregate amount in excess of
(a) $68,860,710 for the Fiscal Year ending on the Saturday closest to January 31
in 2003, (b) $85,000,000 for the Fiscal Year ending on the Saturday closest to
January 31 in 2004, (c) $100,000,000 for the Fiscal Year ending on the Saturday
closest to January 31 in 2005 and (d) $110,000,000 for each Fiscal Year
thereafter (such amount, for each Fiscal Year, the "Maximum Expenditure
Amount"), provided that the Maximum Expenditure Amount for any Fiscal Year,
beginning with the Fiscal Year ending in 2004, shall be increased by an amount
equal to the excess, if any, of the Maximum Expenditure Amount for the previous
year (without giving effect to any previous adjustment made in accordance with
this proviso) over the actual amount of Consolidated Capital Expenditures for
such previous Fiscal

7

--------------------------------------------------------------------------------

Year, but in no event shall such increase exceed 10% of the Maximum Expenditure
Amount for such previous Fiscal Year, provided, further that notwithstanding the
limitations set forth in clauses (a) through (d) herein, Company may make or
incur additional Consolidated Capital Expenditures from and after the date of
the Third Amendment in an aggregate amount not to exceed $15 million for the
purpose of purchasing the land and improvements comprising Company's corporate
headquarters (or a portion thereof) and provided further that for purposes of
determining compliance with this covenant, any Consolidated Capital Expenditures
made by Company or any of its Subsidiaries in connection with the acquisition
and improvement of real property during any period shall be deemed to be
decreased by the net proceeds (consisting of Cash payments received from the
sale net of any direct sales costs incurred in connection with the sale) of any
sale-leaseback transaction covering such real property and improvements (not
exceeding the amount of such Consolidated Capital Expenditures) consummated in
accordance with clause (2) of the first proviso of Section 7.9 in the period in
which such sale-leaseback transaction is consummated."

        D.    Subsection 7.9 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

        "7.9 Sales and Lease-Backs.

        Except as otherwise provided in this Section 7.9, Company shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease, whether an Operating Lease or a Capital Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (i) which
Company or any of its Subsidiaries has sold or transferred or is to sell or
transfer to any other Person (other than Company or any of its Subsidiaries) or
(ii) which Company or any of its Subsidiaries intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by Company or any of its Subsidiaries to any Person (other than
Company or any of its Subsidiaries) in connection with such lease; provided,
however, that Company may engage in such sale-leaseback transactions (1) to the
extent that all leases entered into by Company and its Subsidiaries in
connection therewith are Capital Leases permitted pursuant to subsection
7.1(iii) of this Agreement or (2) if such sale-leaseback transaction covers real
property and improvements and such sale-leaseback transaction is consummated
within six months following the substantial completion of improvements on such
real property; and provided further that, with respect to Company's corporate
headquarters, Company may engage in sale-leaseback transactions (x) to the
extent that all leases entered into in connection therewith are Capital Leases
permitted pursuant to subsection 7.1(iii), or (y) if such transactions are Asset
Sales, so long as the proceeds of such Asset Sales are applied in accordance
with subsection 2.4B(iii)(a), without giving effect to Company's right otherwise
to acquire Exchange Assets in connection therewith."

        1.4 Amendments to Section 8. Events of Default.

        A.    Subsection 8.11 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

        "8.11 Change in Control.

        Any of the following shall occur: (i) the sale, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the assets of
Company and its Subsidiaries to any "person" (as such term is used in
Section 13(d)(3) of the Exchange Act) other than a Sponsor or a Related Party of
a Sponsor; (ii) the adoption of a plan relating to the liquidation or
dissolution of Company; (iii) the consummation of any transaction (including,
without limitation, any merger or consolidation) the

8

--------------------------------------------------------------------------------

result of which is that any "person" (as defined in clause (i) above), other
than the Sponsors and their Related Parties, becomes the Beneficial Owner
directly or indirectly, of Capital Stock of Company representing more than 35%
of all voting power of the Voting Stock of Company, and the Sponsors and their
Related Parties, in the aggregate, Beneficially Own directly or indirectly,
Capital Stock of Company representing a lesser percentage of such voting power
than the Capital Stock Beneficially Owned, directly or indirectly, by such
"person"; (iv) the first day on which a majority of the members of the Board of
Directors of Company are not Continuing Directors or (v) Company consolidates
with, or merges with or into, any Person, or any Person consolidates with, or
merges with or into, Company, in any such event pursuant to a transaction in
which any of the outstanding Voting Stock of Company is converted into or
exchanged for cash, securities or other assets, other than any such transaction
where the Voting Stock of Company outstanding immediately prior to such
transaction is converted or exchanged for Voting Stock of the surviving or
transferee Person constituting a majority of the outstanding shares of such
Voting Stock of such surviving or transferee Person immediately after giving
effect to such issuance."

        1.5 Amendments to Section 10: Miscellaneous.

        A.    Subsection 10.1B(i) is hereby amended by (i) replacing the defined
term "Tranche C Term Loans" with the term "Tranche D Term Loans", and
(ii) adding the phrase "or Exhibit B to the Fifth Amendment" immediately
following the phrase "Exhibit IV-B, Exhibit V, or Exhibit VI annexed hereto or
Exhibit B to the Second Amendment" in the last sentence thereof.

        1.6 Amendments to Exhibits.

        A.    Exhibit I (Notice of Borrowing) and Exhibit II (Notice of
Conversion/Continuation) to the Credit Agreement are hereby amended by replacing
the defined term "Tranche C Term Loans" with the defined term "Tranche D Term
Loans."

        B.    Exhibit X (Form of Assignment Agreement) to the Credit Agreement
is hereby amended by replacing the defined terms "Tranche C Term Loan" and
"Tranche C Term Loans" with the defined terms "Tranche D Term Loan" and "Tranche
D Term Loans", respectively.

Section 2. CONDITIONS TO EFFECTIVENESS

        This Amendment shall become effective only upon the satisfaction of all
of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the "Fifth Amendment Effective Date"):

        A. Documents. On or before the Fifth Amendment Effective Date, Company
shall, and shall cause each other Loan Party to, deliver to Lenders (or to
Administrative Agent for Lenders with sufficient originally executed copies,
where appropriate, for each Lender and its counsel) the following, each, unless
otherwise noted, dated the Fifth Amendment Effective Date:

        1.     Resolutions of Company's Board of Directors approving and
authorizing the execution, delivery, and performance of this Amendment and
approving and authorizing the execution, delivery and payment of the Tranche D
Term Notes, certified as of the Fifth Amendment Effective Date by its corporate
secretary or an assistant secretary as being in full force and effect without
modification or amendment;

        2.     Signature and incumbency certificates of the officers of Company
and each Credit Support Party executing this Amendment or the Tranche D Term
Notes;

        3.     Copies of this Amendment executed by Company and each Credit
Support Party; and

9

--------------------------------------------------------------------------------




        4.     If requested by any Lender at least two Business Days prior to
the Fifth Amendment Effective Date, a promissory note or promissory notes
executed by Company to evidence such Lender's Tranche D Term Loan, substantially
in the form of Exhibit B, with appropriate insertions.

        B. Opinion of Counsel.    Lenders and their respective counsel shall
have received originally executed copies of one or more favorable written
opinions of Latham & Watkins LLP, counsel for Loan Parties, in form and
substance reasonably satisfactory to Administrative Agent and its counsel, dated
as of the Fifth Amendment Effective Date, with respect to the enforceability of
this Amendment and the Tranche D Term Notes and the matters covered in the
opinions referred to in subsection 4.2E of the Credit Agreement.

        C. Execution of Amendment.    The execution of a counterpart hereof by
Loan Parties, Administrative Agent, Requisite Lenders and all Lenders having
Tranche D Term Loan Commitments and receipt by Company of written or telephonic
notification of such execution and authorization of delivery thereof.

        D. Completion of Proceedings.    On or before the Fifth Amendment
Effective Date, all corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be satisfactory in form and
substance to Administrative Agent and such counsel, and Administrative Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

        E. Payment of Tranche C Term Loans.    The Tranche C Term Loans,
including all interest thereon and all amounts payable under subsection 2.6D, if
any, shall have been paid in full by Company, which payment shall consist of
(i) the proceeds of the Tranche D Term Loans and (ii) a prepayment of the
Tranche C Term Loans to be made by Company in the aggregate amount of
$50,000,000 from cash currently held by Company.

        F. Payment of Fees.    Company shall have paid (i) Administrative Agent
for the account of each Lender that executes the Amendment prior to 12:00 noon,
New York time, August 1, 2003, an amendment fee equal to 0.125% of such Lender's
Revolving Loan Commitment and the principal amount of the Term Loans held by
such Lender and (ii) to Administrative Agent, for distribution as appropriate,
fees in the amount separately agreed upon between Company, Administrative Agent
and Syndication Agent.

        G. Officer's Certificate.    Company shall have delivered to
Administrative Agent and Lenders an Officer's Certificate, in form and substance
reasonably satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 of the Credit Agreement are true,
correct and complete in all material respects on and as of the Fifth Amendment
Effective Date to the same extent as though made on and as of that date (or, to
the extent such representations and warranties relate to an earlier date, such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date) and that Company shall have performed
in all material respects all agreements and satisfied all conditions which this
Agreement provides shall be performed or satisfied by it on or before the Fifth
Amendment Effective Date. Notwithstanding the foregoing, Administrative Agent
and Lenders acknowledge and agree that the schedules to the representations and
warranties contemplated by Section 5 of the Credit Agreement shall be deemed to
be supplemented by the additional schedules provided by Company to the
Administrative Agent and Lenders prior to the date hereof.

10

--------------------------------------------------------------------------------



Section 3. COMPANY'S REPRESENTATIONS AND WARRANTIES

        In order to induce Lenders to enter into this Amendment and to amend the
Credit Agreement in the manner provided herein, Company represents and warrants
to each Lender that the following statements are true, correct and complete in
all material respects:

        A. Corporate Power and Authority.    Each Loan Party has all requisite
corporate, limited partnership or limited liability company power and authority
to enter into this Amendment, to issue the Tranche D Term Notes and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the "Amended Agreement").

        B. Authorization of Agreements.    The execution and delivery of this
Amendment, the performance of the Amended Agreement and the issuance, delivery
and payment of the Tranche D Term Notes have been duly authorized by all
necessary corporate, limited partnership or limited liability company action on
the part of each Loan Party, as the case may be.

        C. No Conflict.    The execution and delivery by each Loan Party of this
Amendment and the issuance, delivery and payment of the Tranche D Term Notes do
not and will not (i) violate any provision of any law or any governmental rule
or regulation applicable to such Loan Party, the Certificate or Articles of
Incorporation or other organizational documents or Bylaws of such Loan Party or
any order, judgment or decree of any court or other agency of government binding
on such Loan Party, (ii) except as set forth in Schedule 5.2B of the Credit
Agreement, conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of such
Loan Party which breach or default could reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of such Loan Party (other than
Liens created under any of the Loan Documents in favor of Administrative Agent
on behalf of Lenders), or (iv) except as set forth in Schedule 5.2B of the
Credit Agreement, require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of such Loan Party,
except for such approvals or consents which have been obtained on or before the
Fifth Amendment Effective Date and disclosed in writing to Lenders or for which
the failure to obtain would not reasonably be expected to result in a Material
Adverse Effect.

        D. Governmental Consents.    The execution and delivery by each Loan
Party of this Amendment, the performance by such Loan Party of the Amended
Agreement and the issuance, delivery and payment of the Tranche D Term Notes by
Company do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body, except for those registrations,
consents, approvals, notices or other actions which have been obtained on or
before the Fifth Amendment Effective Date.

        E. Binding Obligation.    This Amendment and the Amended Agreement have
been duly executed and delivered by each Loan Party party thereto and are, and
the Tranche D Term Notes, when executed and delivered, will be, the legally
valid and binding obligations of such Loan Party, enforceable against such Loan
Party in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability.

        F. Incorporation of Representations and Warranties From Credit
Agreement.    The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Fifth Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date. The schedules to the representations and warranties contemplated by
Section 5 of the Credit Agreement shall be deemed to be supplemented by the

11

--------------------------------------------------------------------------------


additional schedules provided by Company to Administrative Agent and Lenders
prior to the date hereof.

        G. Absence of Default.    No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Potential Event of
Default.

Section 4. ACKNOWLEDGEMENT AND CONSENT

        Pursuant to the terms of the Credit Agreement (i) each Loan Party
pledged and granted a security interest in certain of its real property,
(ii) each domestic Loan Party pledged all of its capital stock in each of its
subsidiaries, whether then existing or thereafter created or acquired,
(iii) each of IPSD, Southwest Inc., Southwest L.P., Pet Concepts and PM
Management (as each such term is defined in the Master Confirmation) guaranteed
the obligations of Company, and (iv) each Loan Party granted a security interest
in substantially all of its assets to the Secured Party (as defined in the
Master Confirmation), whether then existing or thereafter created.

        Company and the Subsidiary Guarantors are collectively referred to
herein as the "Credit Support Parties", and the Collateral Documents and
Subsidiary Guaranty are collectively referred to herein as the "Credit Support
Documents."

        Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible the payment and performance of all Secured Obligations (as such term is
defined in the applicable Credit Support Document), including without limitation
the payment and performance of all such Secured Obligations in respect of the
Obligations of Company now or hereafter existing under or in respect of the
Amended Agreement and the Notes defined therein. Each Credit Support Party
acknowledges and agrees that any of the Credit Support Documents to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment. Each
Credit Support Party represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Support Documents
to which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.
Notwithstanding the foregoing, Administrative Agent and Lenders acknowledge and
agree that the schedules to the representations and warranties contemplated by
the Amended Agreement and Credit Support Documents shall be deemed to be
supplemented by the additional schedules provided by each Credit Support Party
to the Administrative Agent and Lenders prior to the date hereof.

        Each Credit Support Party (other than Company) acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment, such Credit Support Party is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Credit Support Party to any future amendments to the Credit
Agreement.

12

--------------------------------------------------------------------------------

Section 5. MISCELLANEOUS

        A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

          (i)  On and after the date hereof, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof", "herein" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the "Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.

         (ii)  Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

        (iii)  The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.

        B. Fees and Expenses.    Payment of all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement with respect to this
Amendment shall be paid by Company.

        C. Headings.    Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

        D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

        E. Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.


 
 
PETCO ANIMAL SUPPLIES, INC.
 
 
By:
 
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name:   James M. Myers     Title:   Executive Vice President and Chief
Financial Officer
 
 
INTERNATIONAL PET SUPPLIES AND DISTRIBUTION, INC., solely for purposes of
Section 4
 
 
By:
 
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name:   James M. Myers     Title:   Senior Vice President and Chief
Financial Officer
 
 
PETCO SOUTHWEST, INC., solely for purposes of Section 4
 
 
By:
 
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name:   James M. Myers     Title:   Senior Vice President and Chief
Financial Officer
 
 
PET CONCEPTS INTERNATIONAL, solely for purposes of Section 4
 
 
By:
 
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name:   James M. Myers     Title:   Senior Vice President and Chief
Financial Officer          


S-1

--------------------------------------------------------------------------------


 
 
PM MANAGEMENT INCORPORATED, solely for purposes of Section 4
 
 
By:
 
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name:   James M. Myers     Title:   Senior Vice President and Chief
Financial Officer
 
 
PETCO SOUTHWEST L.P., solely for purposes of Section 4
 
 
By: PETCO ANIMAL SUPPLIES, INC.
Its General Partner
 
 
By:
 
/s/  JAMES M. MYERS      

--------------------------------------------------------------------------------

    Name:   James M. Myers     Title:   Executive Vice President and Chief
Financial Officer
 
 
Address: 9125 Rehco Road
San Diego, California 92121
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
By:
 
/s/  ALEX Y. KIM      

--------------------------------------------------------------------------------

    Name:   Alex Y. Kim     Title:   Vice President

S-2

--------------------------------------------------------------------------------




EXHIBIT A

CONSENT OF LENDER


        This Consent of Lender is delivered by the undersigned Lender with
reference to that certain Fifth Amendment to Amended and Restated Credit
Agreement dated as of August 1, 2003 (the "Fifth Amendment"), by and among PETCO
Animal Supplies, Inc., a Delaware corporation, the Lenders party thereto
("Lenders"), Wells Fargo Bank, National Association, as Administrative Agent,
Goldman Sachs Credit Partners L.P., as Syndication Agent, and General Electric
Capital Corporation, as Documentation Agent. The undersigned Lender hereby
consents to the Fifth Amendment.


 
 


--------------------------------------------------------------------------------

[Name of Lender]
 
 
By:
 


--------------------------------------------------------------------------------

    Name:  

--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------




EXHIBIT B

FORM OF TRANCHE D TERM NOTE

PETCO ANIMAL SUPPLIES, INC.

PROMISSORY NOTE DUE OCTOBER 2, 2008


$                           [Date]

        FOR VALUE RECEIVED, PETCO ANIMAL SUPPLIES, INC., a Delaware corporation
("Company"), promises to pay to the order of                        ("Payee") or
its registered assigns the principal amount of                        
($                        ) or, if less, the aggregate unpaid principal amount
of all Tranche D Term Loans made by Payee pursuant to the Amended and Restated
Credit Agreement (as hereinafter defined) on October 2, 2008 in the installments
referred to below.

        Company also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Amended and Restated Credit Agreement dated as of October 26, 2001 by and among
Company, the financial institutions listed therein as Lenders, Goldman Sachs
Credit Partners L.P., as Syndication Agent, and Wells Fargo Bank, National
Association, as Administrative Agent (said Amended and Restated Credit
Agreement, as it has been and may be amended, supplemented or otherwise modified
from time to time, being the "Amended and Restated Credit Agreement", the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

        Company shall make principal payments on this Note in consecutive
quarterly installments, commencing on September 30, 2003 and ending on
October 2, 2008. Each such installment shall be due on the date specified in the
Amended and Restated Credit Agreement and in an amount determined in accordance
with the provisions thereof; provided that the last such installment shall be in
an amount sufficient to repay the entire unpaid principal balance of this Note,
together with all accrued and unpaid interest thereon.

        This Note is one of Company's "Tranche D Term Notes" in the aggregate
principal amount of $[            ] and is issued pursuant to and entitled to
the benefits of the Amended and Restated Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Tranche D Term Loan evidenced hereby was made and is to be repaid.

        All payments of principal and interest in respect of this Note shall be
made in lawful money of the United States of America in same day funds at the
Funding and Payment Office or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Amended and
Restated Credit Agreement. Unless and until an Assignment Agreement effecting
the assignment or transfer of this Note shall have been accepted by
Administrative Agent and recorded in the Register as provided in
subsection 10.1B(ii) of the Amended and Restated Credit Agreement, Company and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loan evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Company hereunder with respect to payments
of principal of or interest on this Note.

B-1

--------------------------------------------------------------------------------


        Whenever any payment on this Note shall be stated to be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note.

        This Note is subject to mandatory prepayment as provided in
subsection 2.4B(iii) of the Amended and Restated Credit Agreement and to
prepayment at the option of Company as provided in subsection 2.4B(i) of the
Amended and Restated Credit Agreement.

        THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

        Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note, together with all accrued and unpaid interest
thereon, may become, or may be declared to be, due and payable in the manner,
upon the conditions and with the effect provided in the Amended and Restated
Credit Agreement.

        The terms of this Note are subject to amendment only in the manner
provided in the Amended and Restated Credit Agreement.

        This Note is subject to restrictions on transfer or assignment as
provided in subsections 10.1 and 10.16 of the Amended and Restated Credit
Agreement.

        Company promises to pay all costs and expenses, including reasonable
attorneys' fees, all as provided in subsection 10.2 of the Amended and Restated
Credit Agreement, incurred in the collection and enforcement of this Note.
Company and any endorsers of this Note hereby consent to renewals and extensions
of time at or after the maturity hereof, without notice, and hereby waive
diligence, presentment, protest, demand and notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

        IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.


 
 
PETCO ANIMAL SUPPLIES, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name:   Norman Dowling     Title:   Vice President, Finance

B-2

--------------------------------------------------------------------------------




SCHEDULE 1

TRANCHE D TERM LOAN COMMITMENTS


Lender


--------------------------------------------------------------------------------

  Tranche D Term
Loan
Commitment

--------------------------------------------------------------------------------

  Tranche D Term
Loans % Share

--------------------------------------------------------------------------------

 
Goldman Sachs Credit Partners
 
$
126,874,677
 
90
%
Wells Fargo Bank, N.A. 
 
$
14,625,323
 
10
%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
TOTAL
 
$
141,500,000
 
100
%    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Schedule 1-1

--------------------------------------------------------------------------------



QuickLinks


FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF AUGUST 1,
2003 AMONG PETCO ANIMAL SUPPLIES, INC., as Borrower, THE LENDERS LISTED THEREIN,
as Lenders, GOLDMAN SACHS CREDIT PARTNERS L.P., as Joint Lead Arranger, Joint
Book-Runner and Sole Syndication Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Lead Arranger, Joint Book-Runner and Sole Administrative Agent and
GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation Agent
PETCO ANIMAL SUPPLIES, INC. FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT
RECITALS
EXHIBIT A CONSENT OF LENDER
EXHIBIT B FORM OF TRANCHE D TERM NOTE PETCO ANIMAL SUPPLIES, INC. PROMISSORY
NOTE DUE OCTOBER 2, 2008
SCHEDULE 1 TRANCHE D TERM LOAN COMMITMENTS
